Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 1 of 69

Exhibit A
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 2 of 69

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

BILLY T. GREEN,
Plaintiff,

v. CIVIL ACTION NO. 2:18-CV-00064

CHRISTUS SPOHN HEALTH SYSTEM

CORPORATION, d/b/a CHRISTUS
SPOHN HOSPITAL CORPUS CHRISTI

CR SI LP LP LI LN SN LN LP LA KN

Defendant.

DECLARATION OF ERICA RANGEL CHAPA

STATE OF TEXAS §
§
COUNTY OF NUECES §

I, Erica Rangel Chapa, declare as follows:

1. “T am over 18 years of age, of sound mind, and am competent to testify about the
matters set forth below. The facts stated herein are within my personal knowledge and are true
and correct.

2. Billy T. Green (“Mr. Green”) worked as a pharmacy informaticist in the Health
Informatics Department at CHRISTUS Spohn Hospital — Shoreline in Corpus Christi from June
2013 until his termination on December 16, 2016. A Pharmacy Informaticist is trained as a
pharmacist, and assists with the operation and administration of computer information systems
relating to pharmacy and medication management. I became Manager of Health Informatics for
CHRISTUS Spohn in May 2015, making me Mr. Green’s immediate supervisor.

3. On June 17, 2016, I was contacted by my superior Leslie Stewart, System
Director for Clinical Informatics, about an email Mr. Green had sent to the Health Informatics
Department (with the exception of me, his immediate supervisor) complaining about system
performance issues. See Exh. A.l. Ms. Stewart asked if Mr. Green had escalated the issue
appropriately. I advised her that Mr. Green’s concerns should have been raised in a different
manner, and that I had already spoken to him about his delivery and audience. See Exh. A.1.
This was an undocumented verbal corrective action.

4, In July 2016, Mr. Green sent a message via “LinkedIn” to the Chief Medical
Information Officer (CMIO) of CHRISTUS Health, Dr. Luke Webster, making some operational
recommendations. My immediate supervisor, Health Informatics Divisional Director Lilliana
Saucedo (“Ms. Saucedo”) told me she had been contacted by her superior, Glynda Crunk,

48433966;1
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 3 of 69

System Director of Health Informatics, about the message, and asked me to address Mr. Green’s
inappropriate LinkedIn communication to Dr. Webster with Mr. Green.

5. When I attempted to counsel Mr. Green about the LinkedIn message on July 14,
2016, I found he was not at work. Without my knowledge, Mr. Green was at home working that
day. CHRISTUS's time and attendance policy prohibits working from home without prior
approval from a manager. I sent Mr. Green a message through Skype asking why he was
working at home without permission but he would not answer my question. See Exh. A.2, I then
called him on the phone to discuss the issue and he hung up on me.

6. Pursuant to CHRISTUS’s Progressive Discipline Policy, I issued Mr. Green a
“documented verbal” Corrective Action for his LinkedIn communication with the CMIO,
referencing his prior verbal coaching on June 17, 2016 for inappropriate communications that
bypassed the chain of command. See Exhs. A.3 and A.4. He was coached to “[u]nderstand the
audience when using email in addition to the content being shared.” He was also advised that he
could “report any concern at any time using the CHRISTUS Health Integrity Line” and was
given the phone number for the Integrity Line. See Exh. A.4.

7, Also pursuant to CHRISTUS’s Progressive Discipline Policy, I issued Mr. Green
a “Written” Corrective Action for working from home without permission and hanging up on me
when I tried to discuss the issue with him. See Exhs. A.3 and A.5. This Corrective Action
referenced Green’s “lack of respect towards management evidenced by him hanging up in mid
conversation with his manager.” He was also advised again that “working from home is not
allowed except with permission from the manager ... in advance.” This written Corrective
Action was signed on July 18, 2016 by myself, Ms. Saucedo and Mr. Green. See Exh. A.5.

8. Around September 2016, I learned from Mr. Green that his teenaged son had been
in a car accident. I later learned that his son was having some behavioral problems.

9. On September 27, 2016 I had a one-on-one meeting with Mr. Green as part of my
routine “leader rounding” on associates. At that meeting, he told me he was having problems
dealing with his 16 year old son. I reminded him the Employee Assistance Program was
available and gave him information on the EAP. See Exhs. A.6 and A.7. Under “action items”
for follow up, I noted the need to “increase/improve communication” and reiterated that Mr.
Green could bring up issues or concerns at the weekly meeting or, for any personal issues he
needed to address, he could discuss them with me in private. See Exh. A.6.

10. The next day, on September 28, 2016 I was informed by Pharmacy leadership that
Mr. Green was behind on a project, and had failed to communicate how far behind he was until
two days before the project was due. I was advised that Mr. Green reported to others on the
project he only had “2-3 more [Dev IDs] to test,” then he submitted his portion of the project
with 123 corrections needing to be completed. I coached Mr. Green about his unacceptable
failure to communicate, and reminded him that providing inaccurate information does not allow
the manager or team to make necessary changes or accommodations to ensure CHRISTUS
deadlines are met. See Exh. A.8.

48433966;1
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD_ Page 4 of 69

11. On November 17, 2016 I received a call about Mr. Green from Mark Casanova,
then President of CHRISTUS Spohn South. Mr. Casanova was concerned about an
inappropriate email Mr. Green sent to an outside vendor, and asked that I look into it and address
as appropriate. Mr. Casanova forwarded Green’s inappropriate email, as well as an email from
Estela Chapa, then Clinical Transformational Officer for CHRISTUS Spohn. See Exh. A.9.
Estela Chapa also called and emailed me directly after she was contacted by the outside vendor
about Green’s email. Estela Chapa suggested a counseling and coaching session with Billy
Green. See Exh. A.10.

12. That counseling session took place on November 18, 2016. Ms. Saucedo and I
met with Mr. Green and reviewed with him a “FINAL” Corrective Action for his ongoing
problem with inappropriate communications. See Exh. A.11. We also advised him that he
would be put on a Performance Improvement Plan (PIP) to address his inappropriate
communications and problems with email etiquette. This Final Corrective Action was signed by
myself and Mr. Green, with a notation that Ms. Saucedo was also present via Skype. See Exh.
A.11. The PIP referenced in the November 18, 2016 Final Corrective Action was put together
after that meeting, then reviewed with Mr. Green on December 7, 2016. It was signed by both
myself and Mr. Green. See Exh. A.12, The PIP described the performance improvement Mr.
Green needed to accomplish in order to remain employed by CHRISTUS, and advised him that
he would be terminated if his performance did not improve. See Exh. A.12.

13. To my knowledge, at no time while employed by CHRISTUS did Mr. Green give
notice to CHRISTUS or its third-party leave administrator (Liberty Mutual, now Lincoln) that he
would be taking FMLA leave related to his son’s illness. At no time did I or, to my knowledge,
anyone else at CHRISTUS, deny any request from Mr. Green to take time off work to care for
his son. In November 2016, when Mr. Green's son was in the hospital in San Antonio, he and I
agreed that he could work out of a CHRISTUS Santa Rosa facility in San Antonio. I coordinated
with my counterpart at CHRISTUS Santa Rosa to arrange a place for him to work. However,
Mr. Green never reported to the San Antonio work location we arranged for him.

14. Around December 1, 2016, I was present at a meeting during which Ms. Saucedo
discussed with Mr. Green that FMLA leave may be available as a resource to him. Ms. Saucedo
went over the CHRISTUS FMLA policy with Mr. Green, and gave him information on how to
make an FMLA leave request. However, at no time was I told by Mr. Green or advised by others
that Mr. Green was requesting to take FMLA leave due to any medical condition of his son. To
my knowledge, he never initiated an FMLA leave request either before or after Ms. Saucedo
discussed with him on December 1, 2016 the availability of FMLA leave as a resource, and the
procedure for accessing that resource.

15. On December 5, 2016, I had another one-on-one meeting with Mr. Green as part
of my regular “leader rounding” on associates. He told me that his son was doing well, and
better than past weeks. See Exh. A.13, Mr. Green and I also discussed Paid Time Off (PTO)
related to the upcoming holidays. There were 4 days over the December-January holidays that
associates were required to take off work using their PTO. Mr. Green did not have enough
accrued PTO to cover those mandatory days off. He and I agreed that I would allow him to work
on two days that were otherwise mandatory PTO days. He did not ask to take additional, unpaid
days off over the holidays to care for his son.

48433966; 1
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 5 of 69

16. On December 14, 2016, while I was in Irving, Texas on business, I was contacted
by associates on my team and told they were unable to contact Mr. Green, who was supposed to
be available to assist with the Pyxis go-live (involving changes to the functionality of the Pyxis
drug dispensing system at CHRISTUS Spohn facilities). In addition to his failure to
communicate with the team about his whereabouts and how to reach him, Mr. Green had also
failed to communicate to me or our Director, Ms. Saucedo, that the number of CHRISTUS
Spohn facilities scheduled to “go live” had been reduced from six to one. He had not told me of
any patient safety issues regarding the Pyxis go-live that would require this change.

17. When I reached out to discuss these concerns with Mr. Green on the morning of
Thursday, December 15, 2016, I could not reach him at work. The system showed him being
offline for 17 hours. I contacted Mr. Green via text at 11:37 a.m. and asked if he was at work,
and his only reply was “Well, almost.” He did not tell me he was working onsite at any
CHRISTUS facility as part of the go-live. He had not communicated to me or, to my knowledge,
anyone else in management that he would be out of the office that morning, despite having been
coached on the CHRISTUS attendance policy on multiple occasions.

18, On Friday, December 16, 2016 I tried again to discuss these concerns with Mr.
Green and again found he was not at work. He did not tell me he was working onsite at any
CHRISTUS facility as part of the go-live. I contacted him by email and Skype around 10:45
a.m. but he did not respond. I sent him a message that he needed to attend a coaching session
with me and Ms. Saucedo (who would be present by Skype) at 2:30 p.m. that day, in the Health
Informatics conference room at CHRISTUS Spohn Hospital — Shoreline. With the assistance of
Ms. Saucedo and HR Business Partner Ivonne Garcia, I drafted a three-page coaching document
discussing Mr. Green’s communication and attendance issues from December 14-16 to review
with him at the meeting. See Exh, A.14.

19. Ms. Saucedo and I had no intention of terminating Mr. Green at that time; rather,
we planned to continue the dialogue with him and continue trying to help him improve his
ongoing attendance, performance and communication issues.

20. At the meeting, I found Mr. Green unreceptive to coaching. As the meeting
began, Mr. Green acted very agitated, and I recall him saying “this is bullshit” and walking out
of the room soon after the meeting started. He began yelling in the hallway and someone called
security. Ms. Saucedo and I got HR on the phone, and HR instructed that I put Mr. Green on
administrative leave while management and HR decided what action to take, and have him
removed from the premises to diffuse the situation. I told Mr. Green he was being placed on
administrative leave, took his computer and access badge, and had security escort him out of the
hospital.

21. Following this incident, Mr. Green’s employment was terminated with the support
and approval of CHRISTUS management, executive leadership and Human Resources. After the
decision was made on the afternoon of December 16, 2016, I prepared a Corrective Action
document reflecting the termination with input from Ms. Saucedo and Ms. Garcia. See Exh.
A.15.

48433966;1
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD_ Page 6 of 69

22, On Monday, December 19, 2016, while I was out of the office, three of my
superiors (Glynda Crunk, Lilliana Saucedo and Luke Webster) and I were advised by Ms. Garcia
that she had spoken with Mr. Green by phone that morning and told him he was terminated. Ms.
Garcia further advised that Mr. Green was not in agreement with his separation and may be
reaching out to a Health Informatics leader. See Exh. A.16.

23. The following day, December 20, 2016, when I returned to work, I formally
terminated Mr. Green in the CHRISTUS system. See Exh. A.17. We sent Mr. Green his
personal belongings by certified U.S. mail, which the USPS tracking shows he received on
December 24, 2016. See Exh. A.18.

24. The next day, December 21, 2016, around 8:15 in the morning, I received a text
from Mr. Green, showing a picture of a broken doorknob and telling me to “be careful.” See
Exh. A.20. Later that day, I saw Mr. Green in the parking lot outside my window at CHRISTUS
Spohn Hospital — Shoreline. I notified Ms. Garcia, who notified security and other management
and HR personnel at the hospital. See Exh. A.21. We did not allow Mr. Green to enter the
Health Informatics department. Mr. Green returned to the hospital again on December 27, 2016,
and I understand he was issued a Criminal Trespass Warning by hospital security personnel.

25. Nothing about Mr. Green’s son’s car accident in September 2016 or his son’s
subsequent behavioral problems played any role in Mr. Green's termination. Mr. Green did not
ever give notice that he was taking FMLA leave to care for his son, and no anticipated need for
leave on the part of Mr. Green played any role in his termination.

26. The employment actions I took with regard to Mr. Green were motivated entirely
by his work-related conduct, including poor attendance, poor communication, insubordination
and disrespectful attitude toward me and other supervisors at CHRISTUS. This behavior is
extensively documented from June 2016 through his termination on December 16, 2016. Mr.
Green had been coached multiple times and given progressive corrective action for many
months. He was given a Final Warning several weeks before his termination, and had been
advised in writing that further misconduct would result in his termination. See Exhs. A.11 and
A.12.

27. As Manager of Health Informatics for CHRISTUS Spohn and Mr. Green’s
supervisor during the events made the basis of this lawsuit, I have personal knowledge of these
events and I am a custodian of records with regard to the following materials attached to this
Declaration in support of CHRISTUS Spohn’s Motion for Summary Judgment:

Exhibit A.1: June 17, 2016 Email from HI System Director Leslie
Stewart to Chapa, forwarding Green’s department-wide

email regarding “System Performance Issues”;

Exhibit A.2: Skype conversation between Erica Chapa and Billy Green
on July 14, 2016;

Exhibit A.3: CHRISTUS Progressive Discipline Policy;

48433966; 1
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD_ Page 7 of 69

48433966;1

Exhibit A.4:

Exhibit A.5:

Exhibit A.6:

Exhibit A.7:

Exhibit A.8:

Exhibit A.9:

Exhibit A.10:

Exhibit A.11:

Exhibit A.12:

Exhibit A.13:

Exhibit A.14:

Documented Verbal Corrective Action issued to Green on
July 18, 2016 for inappropriate communications bypassing
the chain of command;

Written Corrective Action issued to Green on July 18, 2016
for working from home without permission and hanging up
on his supervisor when she tried to coach him on this issue;

Notes of Chapa’s Leader Rounding meeting with Green on
September 27, 2016, at which she noted “dealing with 16
yo son” and reminded him about the CHRISTUS Employee
Assistance Program;

CHRISTUS Employee Assistance Program information
provided by Chapa to Green;

Coaching document following September 28, 2016 report
to Chapa by Pharmacy leadership that Green had failed to
communicate how far behind he was on a project.

Email from CHRISTUS Spohn President Mark Casanova
to Erica Chapa regarding Green’s inappropriate
communications with an outside vendor [potentially
sensitive business information redacted];

Email from CHRISTUS Spohn Chief Transformational
Officer Estela Chapa to Erica Chapa regarding Green’s
inappropriate communications with an outside vendor;,
asking that Green be counseled and coached [potentially
sensitive business information redacted];

November 18, 2016 FINAL corrective action issued to
Green after Chapa got complaints CHRISTUS executive
leadership about rude and unprofessional email Green sent
to outside vendor; states Green to be placed on PIP.

Performance Improvement Plan (PIP) put in place pursuant
to November 18, 2016 Final Corrective Action.

Notes of Chapa’s Leader Rounding meeting with Green on
December 5, 2016, stating his son is “doing well and much
better than past weeks” and that she reviewed/discussed the
attendance management policy with him;

Three-page coaching document drafted by Chapa on
December 16, 2016 to review with Green regarding his
performance issues from December 14-16, 2016;

6
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD_ Page 8 of 69

Exhibit A.15: Corrective Action form reflecting Green’s termination
following his outburst during a coaching meeting with
Chapa and Saucedo on December 16, 2016;

Exhibit A.16: Email from Ivonne Garcia to Chapa and three of Chapa’s
superiors about her telephone notification to Plaintiff of his
termination on December 19, 2016;

Exhibit A.17:; CHRISTUS System Notification of Green’s termination,
entered December 20, 2016;

Exhibit A.18: Certified mail delivery receipt showing Green received his
personal belongings following his termination, on
December 24, 2016;

Exhibit A.19: COBRA notification letter sent to Green January 6, 2017
[personal identifying information redacted];

Exhibit A.20: Text sent by Green to Chapa on December 21, 2016
depicting a broken doorknob and telling her to “be careful”;

Exhibit A.21: Email notification to CHRISTUS Spohn managers and
security after Green showed up at the hospital on December
21, 2016,
The attached documents are true and correct copies of the originals, maintained in CHRISTUS’s
files. These documents were created, sent or received in the ordinary course of business of
CHRISTUS at or near the time of the events depicted in the documents.

Signed under penalty of perjury this 1‘ day of April, 2019.

L Buca tinaed Chef2-

ERICA RANGEL CHAPA

48433966;1
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 9 of 69

Exhibit A.1
 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD_ Page 10 of 69

Front Chapa, Erica <erica.chapa@christushealth.org>
Sent: Friday, October 19, 2018 10:37 AM

To: Blair, Danya (Ptnr-Sat)

Subject: FW: System Performance issues

Attachments: image001.png; image0d2 jpg

From: Chapa, Erica

Sent: Friday, June 17, 2016 5:06 PM

To: Stewart, Leslie; Saucedo, Lilllana; Crunk, Glynda
Subject: RE: System Performance Issues

Hello,

Yes, we were aware of the issue; however, Billy was working directly with IM to resolve the various Issues which were
appropriately escalated through'the IM’ROM.

As this was resolved, we didn’t see a need to escalate through HI’s leadership. There has not been an Issue with IM’s
response, Feedback from the pharmacy staff Is at times the Service Desk may not route the ticket to the appropriate
associates at first.depending on time of day (after hours} or depending on the service desk assoclate’s Incident

management experlence.

PHA staff were reaching out to Billy for assistance, Billy wanted to reiterate the importance of calling In INC tickets to the
service dask and tried to coach them on thé vérbiage to utilize during the ticket submission,

Billy’s idea of how to approve the sérvice desk should have been brought up as a round table discussion on the PHA
call. | have already spoken to him about his delivery and audience,

Thank you and have a Blassed. day]

Erica Rangel Chapa, BSHS, RN

Manager-Spohn

Health Informatics, Division of Clinical:Excellence
600 Elizabeth Streat {| Corpus Cliristi [. TX 78404

O: 361.881. 3089 | C: Sn
he CHRISTUS.
Heatih
Health Informatics: ‘Transforming care.by analyzing, designing, and implementing clinical information systems and chuician workflows
utilizing standardized clinical conteut, anabytics, and appropriate clivical decision support to enfance outcomes aud improve patient care

across the continiwam:

From: Stewart, Leslie

Sent: Friday, June 17, 2016 4:00 PM

To: Saucedo, Lilliana; Chapa, Erica; Crunk, Glynda
Subject: FW: System Perfornance Issues
fmportance: High

 

CHRISTUS 000251 - CONFIDENTIAL

sere:

 

 
 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD_ Page 11 of 69

Lilly/Erica,
Are you aware of the belaw communication belng distributed? It is clear that there is significant frustration. Has there
been an is an issue with response by IM? Were the issues escalated appropriately?

Thanks,

Leslie M. Stewart, PharmD

System Director, Clinical Informatics
Health informatics, Division of Clinical Excellence
919 Hidden Ridge | Irving | TX 75038
C:

CHRISTUS

Health

Heatth Informatics: Transforming care by analyzing, designing, and implementing clinical information systems and clinician workflows
utilizing standardized clinical content, analytics, and appropriate clinical decision support to enlance outcomes and improve patient care
across the continu,

From: Green, Billy T.
Sent: Friday, June 17, 2016 3:49 PM

To: Stewart, Leslie; Skinner, Marvin; Thomas, Debra
Subject: FW: System Perfomance Issues
Importance: High

ce

 

From: Green, Billy T,
Sent: Friday, June 17, 2016 3:48 PM

To: Abebe, Danlel; Acosta, Ana L.; Adame, Noreen; Allen, Deborah D.; Anlagu, Stanley O.; Appling, Robert; Arispe,
Alfredo; Asevedo, Melissa; Awudi, Elizabeth; Bacak, Amber M.; Barrera, Romeo; Bell, David; Benavides, Teofilo; Bray,
David; Bray, Rachel; Burgos, Ofella; Camacho, Helen; Carrizales, Aaron; Carrizales, Aaron (Old); Castellano, Stacl;
Castellanos, David; Cavazos Jr., Ellas; Cervantes, Michelle; Constante, Luis; COTTON, ROBIN; Craft, Pamela A.; Cuellar,
Natatle; Décock, Katie A.; Dejong, Sara G.; Delgado, Ricardo; Doyle, 3; Doyle, Johnny; Dvorkin, Vladimir H.; Engelhaupt,
Nicole M.; Eschbach, Bob; Espinoza, Jennifer; Estrada, Brenda; Frachiséur, Leigh; Fuentes, Raul; Gabriel, Guinxe; Garcia,
Carlos; Garcia, Olivia; Garcia, Thelma; Garza, Diana; Garza, Rosa; Garza-Ybanez, Kathyrn L.; George, Oladipo K.; Gomez,
Concepcion; Griffin, Melvin; Guerrero, Irma; GUITARD, CHARLES; Gutierrez, James S.; Gutierrez, Sylvia; Guzman,
Roxanne x.; Hellums, Derek K.; Hernandez, Any; Hernandez, Mary; Holley, Claude S.; Horseman, Mike; Jimenez, Erika;
Jimenez, Saul; Joseph, Diana E.; Kim, Jeong R.; Koffie-Lartevi, Tete; Kubanik, Cecilia; Kuipers, Rachel; Lewis, Stacey;
Llamas, Maria; Longoria, Alexzandra; Magallanez, Catherine A.; Mandel, Jeffrey; Mandel, Samuél; Marroquin, Mary;
Martinez, Elizabeth; Martinez, Venessa; Mathews, Carolynn; Mazour, Jason; Mendoza, Brenda; Mercer, Karena; Messer,
Anna; Miller, Teresa; Mitchell, Robert; Montalvo, Danny; Moore, Mary A.; Moore, Randy; Moreno, Richard; Moya, Gracie;
Muckeroy, Telfia Y.; Munoz, Rene Mz Narlock, Kathy; Navarro, John A.; NGUYEN, MIKE; Nnadiotu, Ignatius: C.; O'Deay,
Shienna M.; Okokon, Christlana; Okonkwo, Ogechukwu: Olmeda, Maria; Olmeda, Monica Mu Olubode, Adeshola A.;
Parker, Brian; Patrick, Tristan Ay Payne, Andrea; Perelda, Herlindo; Perez, Zhanita; Philbrick, Kristi; Prieto, Nicole M.; Pull,
Surendra; Radam, Jason M,; Reyes, Virginia; Rivera, Ferman; Rivera, Selena; Rizzo, Cheryl; Robinson, Marilou; Rodriguez,
Angelica R.: Rodtiguez, Gina; Ruiz, Yvette; Ruiz, Yvonne; Salinas, Connie; Sample, Laura A.; Scavarelli, Anthoriy J.;
Sepulveda, ERIK; Shodipo, Buelah; Silva, Noe; Sodipé, Morakinyo O.; Sorensen, Kayla M.; Sweet, Teresa; Tatulis, Rachel;
Trevino, Karlye; Valadez, Joe; Valle-Garcia, Natalie; Varas, George; Vasquez, Melinda; Vu, Tony; Williams, Davids Wilson,
Laura; Winsjansen, Ester; Witcher, Linda J.; Wszolek, Douglas; Young, Welshuenn

Subject: System Perfomance Issues

Importance: High

Hello,

CHRISTUS 000252 - CONFIDENTIAL

 

 

 

 

 
 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 12 of 69

I'm sure you are all aware of the infrastructure problems / communication fallures we have all experlanced over the past
week,

One thought on that—if your site has an issue that Is adversely affecting patient care, delaying madication
administration, or causing a patient safety concern, please CALL the help desk—13529,

Do not use the online self-service issue reporting system—it will not allow most users to create a “hot ticket.”

if your problem truly Is urgent—think: DoseEdge failure, Orders failing to cross to PHA module, MT orders not crossing
to Pyxis—tell the help desk to create a “Hot Ticket” for your Incident.

Also, and [think this is important, TELL whoever you talk to up there that this issue is a PATIENT SAFETY CONCERN
DIRECTLY AND ADVERSELY AFFECTING PATIENT CARE DELIVERY.

Make sure and tell them to type that Into the ticket.

{ think the real issue when these problems occur is not IM’s ability to correct them, but rather the way our incident
tickets are handled by the service desk.

Thinking about it, perhaps we should re-think the way our tickets are prioritized. | suggested that we create a category
within the ServiceNow site for issues causing patient safety concerns or adversely affecting patient care delivery.

That sounds pretty simple, but if we made a new category higher in priority than “Hot Ticket,” that would automatically
be escalated to be immediately addressed, that might help a lot.

Billy T, Green, R.Ph,
Clinical Informatics Analyst - Pharmacy
Health Informatics, Division of Clinical Excellence
600 Elizabeth Street | Corpus Christi | TX 78404
0: 361, 881.3106 | C: a:

Seg CHRISTUS

R lftewlth.

Health Informotics; Transforming care by analyzing, designing, and implementing clinical information systems
and choidion warkfows utiizing standardized clnital conlent, anulytics, aad appropviote clinical decision support
to enhance outcomes and linprove patient care derass the cantinuum, ,

CONFIDENTIALITY NOTICE: Confidential information, such as identifiable patient health Information. or business information, is
subject to. protection under state and federal law. Ifyou are not the intended recipient of this message, you may not disclose;
print, copy or disseminate this information. If you have recelved this In error, please reply and notify the sender (only) and delete
the message. Unauthorized interception of this e-mall is a violation of federal criminal law. ‘

CHRISTUS 000253 - CONFIDENTIAL

 

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 13 of 69

Exhibit A.2
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 14 of 69

 

 

Green, Billy T.
PHARMACIST INFORMATICS, Anway 5 mins

_G 2 Feecpan

 

 

 

hallo
can you please came by my office

“at home” ue

 

why are you at home

 

well, 1 got stuck at work pag

 

lol . ge
‘was talking w Randy yesterday sha

clon't unclerstand your response

. trying: to get siype to > work
“it needs VEN.

 

 

  

Ihave you on PTO until Tuesday
Dicin't you return to work yesterday?

“oright. o :
hang on,. let. met Took. at 7

   

ina a sec

so, I had) asked Randy abouta new computer raster) He said we cd cove ver if you ok'd it co

    
 

well looks like I don't need one now, since I built this one sand it

CHRISTUS000245

 
 
 
 

 

 

        
 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 15 of 69

Billy we need to talk, why you are working from home

as I wasn't aware of it

overworked since leaving for PTO.

 

I will call u ina few,

 
 

- anyway, back to first question: a slag
~ got it working before heading in. itjust started working, 50, wes here 13 am, 1 con inuitg

 

billy
i just called ur cell phone

call me via skype

Last message receivect on 7/14/2016 at Lit? AM,

CHRISTUS000246

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 16 of 69

Exhibit A.3
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 17 of 69

wey CHRISTUS
~“@ Health

 

PROGRESSIVE DISCIPLINE POLICY

Effective Date: January 5, 2015

Revision Date: N/A

Review Date: January 19, 2018

Approval: Debbie Arnold, Vice President, HR Operations
Policy Initiated by: HR Shared Services

Application: Enterprise

 

PURPOSE

The purpose of this policy is to clearly communicate expectations for Associate performance and conduct and
to outline the process for discipline and corrective action.

POLICY

CHRISTUS Health believes that its success and ability to provide excellent patient care and customer service is
largely dependent upon its Associates. Therefore, CHRISTUS Health is committed to maintaining a culture and
work environment that reflects its Core Values and will strive to communicate expectations and provide
feedback to Associates on an ongoing basis.

When, in CHRISTUS Health’s sole discretion, an Associate’s performance or conduct falls below CHRISTUS
standards, CHRISTUS Health may take corrective action that it deems to be appropriate. Disciplinary actions
may vary depending on, among other things, the severity of the offense, the circumstances under which the
offense occurred, and the Associate’s overall work record.

CHRISTUS Health uses a process of progressive discipline to give Associates an opportunity to correct work
performance and conduct issues, while reserving the ability to immediately terminate employment in
instances of serious harm or misconduct. With progressive discipline, each successive step in the process is
more significant than the last. CHRISTUS Health also reserves the right to combine or skip steps depending
upon facts of each situation. A single incident may be so severe as to warrant an immediate final warning or
termination. Management will consult with Human Resources in making formal disciplinary or corrective
action decisions.

CHRISTUS Health encourages the use of coaching as an ongoing interactive process to help Associates identify

and overcome obstacles that hinder them from excelling at their jobs. Prior to progressing to farmal corrective
action steps, management is expected to communicate expectations and provide feedback to Associates in a

coaching and mentoring fashion.

Formal Corrective Action Steps:

CHRISTUS000241
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 18 of 69

Step 1: Counseling - Step 1 creates an opportunity for management to bring attention to a performance or
conduct issue. A counseling session will identify the performance or conduct issue and set forth the
expectations for improvement or correction.

Step 2: Warning - Step 2 involves a more formal documentation of performance or conduct issues. If the
conduct addressed by a counseling is repeated or additional problems occur within 12 months of a counseling,
management may follow up with a written warning. A warning will typically identify the performance or
conduct issue, set forth the expectations for improvement or correction, and warn of the next step of
corrective action in the event the Associate fails to improve.

Step 3: Final Warning- \f the performance or conduct addressed by the warning is repeated or additional
problems occur within a 12-month period, discipline may progress to a final written warning. Termination may
result if the Associate does not show immediate improvement. A final written warning requires prior
consultation with Human Resources.

Step 4: Termination of Employment - The last and most serious step in the progressive discipline procedure is
to terminate employment. Employment may be terminated based on progressive discipline within a 12-month
period or based on the severity of a single incident. In certain circumstances, Associates may be terminated
without prior notice or disciplinary action. An involuntary termination requires prior consultation with Human
Resources.

Optional Corrective Action Steps:

There may be occasions when, based on the nature of the issue or the Associate’s work history, a manager will
consider other or additional options to manage conduct or performance. These options include:

Performance Improvement Plan (PIP) — A PIP is a written plan to clarify performance or behavioral
expectations or provide a strategy to improve deficiencies. A PIP may be used with any step in the process. A
PIP is intended as a corrective measure and is not necessarily disciplinary in nature unless it is in conjunction
with a disciplinary action.

Suspension — Suspensions may be used when a performance, conduct or safety incident is so problematic that
the most effective action may be the temporary removal of the Associate from the workplace. Management
may recommend suspension as a disciplinary measure or to provide time for CHRISTUS to investigate an
incident. Suspensions must be approved in advance by Human Resources. Suspensions may be with or without
pay. Payment may also be determined based on results of the investigation. If the Associate is found to not be
at fault, the time on suspension will be paid. If an Associate is found to be at fault, the suspension will be paid
and appropriate disciplinary action will be taken. If the suspension is paid, regular hours should be entered in
the time system to offset lost wages. If the Associate is found to be at fault and is discharged from
employment, the suspension will not be paid.

Human Resources will provide guidance on payment to ensure protection of FLSA exemption status and
compliance with wage and hour laws.

Administrative Leave — In exceptional circumstances, an Associate may be placed on administrative leave to
allow time for the Associate or CHRISTUS Health to make a decision regarding work-related issues or

CHRISTUS000242
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 19 of 69

continued employment. Administrative leave must be approved in advance by Human Resources and may be
with or without pay.

Referral to Employee Assistance Program (EAP) — \n certain situations, an Associate may be referred to the
EAP. Such referrals may be informal, formal, or mandatory. A referral to the EAP is intended as a corrective
measure and is not disciplinary in nature. Whether or not an Associate participates in the EAP, his/her
performance and conduct must meet CHRISTUS Health standards.

Major Offenses:

There are certain major offenses that may result in immediate termination. In other words, when an Associate
commits a major offense, all or any part of CHRISTUS Health's progressive discipline process may be omitted,
at CHRISTUS Health's discretion. Behavior that is illegal is not necessarily subject to progressive discipline and
may be reported to local law enforcement. In order to avoid such severe consequences, Associates should
follow simple common sense guidelines.

Major offenses include, but are not limited to:

1, Misusing the confidential or proprietary information of CHRISTUS or fellow Associates;

2, Inappropriate verbal or physical conduct with regard to race, color, religion, age, sex, national origin,
disability, sexual orientation, or other characteristic protected by law;

Threatening, intimidating, coercing, or interfering with the performance of fellow Associates;
Fighting, pushing, throwing things, horseplay, or other disorderly conduct;

Any action compromising patient safety or care;

Falsifying applications, time sheets, personnel records, expense reports, or other documents;
Unauthorized or inappropriate access of patient records;

Unauthorized possession of firearms or other weapons on CHRISTUS premises;

pen on FW

Possession, sale, diversion or use of illegal or unauthorized prescription drugs;

10. Reporting for work under the influence of alcohol;

11. Job abandonment;

12. Sleeping on the job during work hours;

13, Insubordination (e.g., the willful refusal to comply with a reasonable instruction of management);
14, Abuse, misuse, destruction or defacement of CHRISTUS-owned property;

15, Unauthorized or inappropriate use of the organization’s materials, time, equipment or property,
16. Working overtime without receiving prior authorization;

17. Engaging in acts of dishonesty, fraud, theft or sabotage;

18. Accepting gifts, money or other benefits in return for recommending or awarding a contract;

19, Making unauthorized commitments or expenditures on behalf of CHRISTUS;

20, Failing to comply with the CHRISTUS Code of Ethics or Conflict of Interest Policy;

21. Willfully mistreating fellow Associates or patients, including abusive or obscene language;

CHRISTUS000243
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 20 of 69

22. Violating CHRISTUS safety policies, causing hazardous or dangerous situations, or failing to report or
remedy such situations;

23, Failing to cooperate in an internal investigation; and

24, Engaging in indecent or unlawful conduct on CHRISTUS premises.

Documentation:

Management should record informal corrective action as appropriate.

For formal corrective action, management will document the action taken in writing, setting forth the reasons
for the particular corrective action, and provide a copy to the Associate and to the Associate’s personnel file.
(Management should use the Associate Documentation Form). Documentation should include the Associate’s
signature of acknowledgement. If the Associate refuses to sign the document, that refusal should be
documented.

For termination of employment, all documentation will be placed in the Associate's personnel file. Generally,
the Associate will not receive written documentation regarding the termination but will have the opportunity
to discuss the termination.

Open Door Policy:

CHRISTUS Health is committed to working with its Associates to resolve any questions or concerns they might
have with regard to CHRISTUS Health, including compensation, working conditions, policies, disciplinary
action, procedures, or working relationships with co-workers and management. To fulfill this commitment,
CHRISTUS Health has developed an Open Door Policy. Associates are encouraged to use the Open Door Policy
to communicate openly with management or Human Resources to address and resolve any disagreements or
issues regarding a corrective action.

At-Will Employment:

Nothing in this policy shall modify the at-will status of an Associate’s employment. At all times, employment
with CHRISTUS Health is considered to be at-will, and the employment relationship may be terminated by the
company or Associate at any time for any lawful reason.

CHRISTUS000244
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 21 of 69

Exhibit A.4
 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 22 of 69

 

Associate Corrective Action Form

Assoclate Name: Billy Green Job Title: Pharmacy Informaticist

Departments Health Informatics Location: CHRISTUS Health _ Spohn Region

Date of Occurrence: July 14, 2016 Witness(es): Liliana Saucedo and Glynda Chunk

The purpose of this Associate Corrective Action ferm is to provide you with written notice of serlous areas Gt concern,
gaps in your work performance, and to relterate CHRISTUS Health’s expectations for Associate conduct and Job

performance In the workplace.

PROGRESSIVE DISCIPLINE PHASE

X Documented Verbal Written Final Termination mo
: + (Term, Code}

A Performance Improvement Plan (PIP) accompanies thls Associate Corrective Action form *

KEY BEHAVIORAL / PERFORMANCE CHALLENGES

Deficiency In Key Compatency/
insubordination Performance. Area:

 

Failure to uphold
CHRISTUS Core Value(s}; -
Attendance xX. _Inteagrity.

 

Attitude ' Others,

 

APPLICABLE POLICIES/ PROTOCOLS

Open Door Policy , .

 

 

Violation: ‘On July 8, 2016, Billy T Green sent Dr, Luke Webster, CMIO a Linked In message containing
information of an email he sent his manager on July 6, 2016. Associate did not seek resolution of his”
concern with his direct manager (Erica Chapa), prior to escalating It within the organization to the System .

CMIO. The content of this emall was also shared with HI Pharmacy Leadership and CHRISTUS SSeaders . :

outside of HI.

Area(s) of Concern: bypassed the HI Divisional Director as well-as the HI System Director

 

 

 

 

CHRISTUS o000ss

i

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 23 of 69

Corrective Action Historical Review ~ (Le, Observations, Previous Discussions or Counseling):

    

 

 

 

Undocumented informal discussion about chain of command related to a previous iricldent of
circumventing the chaln of command on Friday, June 17, 2016.

 

 

 

 

 

 

 

 

Once management Is Informed of Billy T Green’s concerns, they will collect the relevant Information and
attempt to address his concerns, An Associate should seek resojutions through an immediate supervisor, first,
before taking the matter further within the organization. If the nature of the concern Is stich that he does not
feel comfortable talking to an Immediate supervisor, he may skip that step of the process and move to ‘the next
level of management (Divisional Director), .

If Billy Green still believes that his or her coricefris have not been resolved, he may take his concerns to 6 Human
Resources, Human Resources will work with management to obtain all of the necessary facts and deterinine a

resolution.
An Associate may report any concern at any time using t the CHRISTUS Health Integrity Line at 1- 888-728- 8383,

Understand the audience when using email In addition to the coritent being shared

  

 

 

 

 

oe

ne Beagles:

      

woe oe

 

 

 

 

 

 

 

Signatures
Billy baeen fi 7: WU b-—— WL 1 _
Associate Name (Printed) Associate Signature at
Form Reviewed by the following HR Partner: . Date;
Page 2 of 3

CHRISTUS 000100
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 24 of 69

 

 

Ente Aohape — PR CD De sail.

 

‘Vangeer Name (Printed) Manager Signature] Date
Aallidna Saucedo Dives lonef Pict; Present. via. Sky
. alt Lvdwietics Meehing
Form Reviewed uy the following HR Partner: ‘Dale:
Page 3 of 3

CHRISTUS 000101

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 25 of 69

Exhibit A.5
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 26 of 69

He" CHRISTUS

wal!
“a Healths Associate Corrective Action Form

Associate Name: Billy Green Job Title: Pharriacy Informaticist

Department: Health Informatics Location: CHRISTUS Health __ Spohn Region 7 ae

Date of Occurrence: July 14, 2016 Witness(es); Lilliana Saucedo and Glynda Crunk

The purpose of thls Associate Corrective Action form fs to provide you with written notice of serfous areas of éoticern,
gaps In your work performance, and to relterate CHRISTUS Health’s expectations for Assoclate conduct and fob «

performance Inthe workplace, :

PROGRESSIVE DISCIPLINE PHASE

Documented Verbal X Written Final _ Termination . et
— a ~~ (Term Code)

A Performance improvement Plan (PIP) accompantes this Assoclate Coirective Action form -

KEY BEHAVIORAL / PERFORMANCE CHALLENGES

Deficlency tn. Key Competency/. ,
Insubordination — - Performance Area _.

 

Failure to. uphold
_ CHRISTUS Core Value(s $)3

 

Attendance
x Other: Unauthorized Absence; Working from Home without périnission ©
Attitude KO

APPLICABLE POLICIES/ PROTOCOLS .
Time and Attendance System Policy .
Attendance Management Policy

 

Violation/ Area(s s) of Concern:

Violation: On July ‘14, 2016, | attempted to contact’ silly TG Green at work, only to discover that hé'was
working from home (WAH). However, he had not requested permission In: advance to work from hore; Bi
ie

thereby, violating the Time and Attendance System Policy, coe ae ee oe

 
  

  

Area(s) of Concern: Billy T Green made no reasonable effort to, ask for peritilssion to work from home: In
advance, Showing lack of respect towards management evidericed by hanging up in mid conversation wit i

.

his manager,

 

 

Maigncy genes

 

|

|
i
CHRISTUS 000096

 

 

 
 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 27 of 69

Corrective Action Historical Review = (Le, Observations, Previous Di
TSuinss ee,

Syke

 

 

 

 

 

 

   
 

 

From this department working from home Is not allowed except with permission from the manager _ .
dependent on extreme situations. ‘

Permission must be requested In advance and may or may not be approved at the manager’ $ discretion,
Associate will display mutual respect toward management and all coworkers...

Reviewed with assoclate following policies: 7
Attendance Management Policy : . oo
Time and Attendarice System Pollcy eo LR
Pald Time Off (PTO) Policy: System Office © | a ee
Payment of Travel Time Policy . |

 

 

 

 

Associate Comments ¢ :

fA Lp

 

 

 

 

 

 

 

Associate Signature

Signatures So ‘ oo a '
lh, Te Greta A p-— . _ tials. Le
Date ~~

Associate Name (Printed)

__ Erica, Reset Chupe LPC LB I

Manager Name (Printed)

Lilldana Saucedo Divs tang Divector, Heal ta “entov mechs

Form Reviewed by the following HR Partner:
Page 2 of 3.

CHRISTUS 000097

 

 

Manager Signatur e j
. ” present Vie Skype .
Dater, ‘ne : . . Iaeeting

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 28 of 69

Form Reviewed by the following HR Partner: ; Date: . a

“Page 3 of 3

CHRISTUS 000098

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 29 of 69

Exhibit A.6
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 30 of 69

 

  

Health,

Leader Name PRD aQe

CHRISTUS Experience |

Leader Rounding on Associate Log

Department/Unit Of ence renee

 

Associate Name
' & Date

 

Personal
Connection:
How are you?

| (Birthday, Family,
| Calebrations,
Graduations, etc.)

Buby Geo

Acaling v1 4 lor
SOV

 

| What’s Working:
What Is working well for
you?

Cnittdeol OP
llp-troP ttt ft

 

 

Systems, Tools,
and Equipment:
Are there any systems,
tools, or equipment not
working well for you?
« Any Ideas to fix
them?
, a you have the basic
_ .ooals and equipment
needed to do your job?

put HH

 

prod arbood if

 

Process
Improvement:

What ideas do you have
to improve processes,
service, increase
revenue or decrease
costs?

purt @ bine

REQ lana Compt] Sobcon. SHU bint

 

People to
Recognize:

}s there anyone | should
| recognize for doing great
work? Who, What, Why

 

Anything | Can Do:
Is thera anything | can do
for you right now?

Thank you for making a
difference!

put @tine

 

 

 

 

 

 

 

 

 

Adapted from Studer Group 2005

. eee TRIE .
Follow UP: 4 Coweta yuittrnted Hut 4a Cb» Cretrnetalid
0 report an . *
vellon tems (if any) betwrebe Poof Manasir | Ssues OV OMNLENVS Prt a Hr is nen ov
es nee ett ty be dist ANUS ot Le Nun gy)
CHRISTUS Health, 2015 WL rey ARM tonal tow , Mya 4 Antes als

Updated 9/23/2016 |

 

 

CHRISTUS 000248

- CONFIDENTIAL

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 31 of 69

Exhibit A.7
18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 32 of 69

Case 2

 

7 we Q © eezo0snLsTaHo

yee

 

 

gees

 

“UVa ik
SOISMHHO. S*

jenny

-

Axaqry

 

“ya1ulBo aoueinsul dno6

Jo sapiacid (aya) weidoig soueisissy seAojdwy
‘puny 1snaz uawieSeuew soe! ‘uotun ‘eeAojdie MOlSy
“eAoiduwe siu pus eeAcidiue ue usemjeq ayndsip io
Bulpesooid 'uoyoe Aus apnoul jou op ssoinies feb]

ysapjo pue siged Uda}
-X!S SHENDIAIDUI JO} SFTBYRAS gue SUOISSES OO8|-O1eoRs
‘poved stun YIUOW-XIS 2

LIUHA SUOISSES 308]-07-852] (C) GOsy] BAISOaL O}
alqdys sie seoiasas Sunjaes syuepisel BILUO}YeO

 
  

   

“SHOIAIAS SSSUR JOISIUILUP! JO GUNSU JOU

ss0p LoIsog Jo Auedius5 souginssy aj] Aueqn
‘gayeiocssyy 3 wognq sebuisuag Aq papi~old ae
aiSISSyALOCr IAW Jopun ajaerene (,.S8d|A1es,,)
Seoiales WeiBoud souelsissy seAojdug au)

‘seBuayjeus soi) aBeuew nod diay 0}
SOUeISISSE DUB SEDUINOSAI SPIAIC SBIAIOS
alSissALearAW “UN 0] BJeuM MOU JOU OP
Ing — Jaques Apures @ JO HESsUNOA 10) diay
SEDO} 0} PSU NO, “‘BUNU|SUMIBAO Bq UZO SI
OP 0], @ SAUINSLUOS ‘SyJom Fey] eHpnq 2 Budo
-J@A@P JO 'SUIsdUOD fe]Uaed JO DHYO Buyouey
suodses pue ssuypeep BuyB6nf ‘sseys

'

 

 
18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 33 of 69

Case 2

: Checiigt seer ele ce Sali pera pee Seer uo cc 0 e101 oi, eGCrs =r) a1) EC
Dicer eines Creel meso! Be eestor) rT erel sles nance BU ate Eira)
Le eee (998) e ott Aq Boo cS Nop ‘kep a smoy 22. eta st poe te eta esiy :

Avlek ieee n |

LORE EL]

 

      

 

 

 

 

 

   

“SMB| OIVIS PU |BISPA! UTA
sBouepINN0B U! /enuUaDYUCS Jdey $! JO|esuNCS
dv Jnod ulm ssnosip nod uoHeuojul au]

 

“SUIGOUOD ANE] JO HIOM ‘Ojl} JOL BOUBISISSE

 

 

 
  

ue UORBLUOJUL SplAGid Se jam se ‘Saounosal
Ajuap nod clay jim sreuoissajoid Buueg ‘ueyd “SJOC] SAHOBIa}U! PUB UCHBUUOJU! sulUC Suissaacy =
Hpeueg aoueINsU! s,AUedWOd INOA YBnouyl |soo “s|youeg souensu! yyeey anoA
OU JE PSPIADIC Que SODIAIOS gISISSWALISOPIAIW UILYA S8OIAJ8S Lule}-Buo} so;pue pezippioads Buisseacy =

 

“snowAUoUYy SusiGUies
Jo snouiAuouy soyouoory se yons sdnoid
djsy-1as Jo) sequnoses Ayunuwoo Buresot

 

“‘seonies Buyesunos
ypeso pue Bunsbpng ‘sHuraes wowebeuru
14S0 JO] JOIssuNcS jeloUeUY Be ULM BunNsuc] «

 

WED lapiy Pue PlyoQ a
SLOnOIPpY
suoysant je6ea] x

 

“suoysonb je6a} sncA jnoge AewoHne ue uM Bupesds «=

"‘Se0uNOSe eed sapje Due szeOpyIYS Jo
| PUB LONBLUIC}U! iO) SIsIBIOSds UM Bunesds

 

 

SUIBDUCD |BISUBUIS = OHJUOD JeWeW JO uolssaidep ‘uaweBeuewU

Sulaigoid GiyusuCHRION < SSBi]S SB YSNS SANSS} JO} ONS] 18d SUSIA 8O2!-0}
-g0e; (g} Say Oo} dn SABY NO, “HIOM 40 BWOY INOA sau
payeoo} AualusAU0d JojJasuNco diz ue up Buas

 

DIJUOD ApLUBY 40 Jee)

 
 

Ajoixuy/juewabeueyy ssas

 
 

“apnjou! Aew slut ‘Wiaduo0d UNdA u
Hulpuedeq ‘dey oy Moy Ajjuap! Pue WIBOUOD
JO] BICEEAS $i Clap Jnod ssesse nod diay im 1OjesuNOS gg JNO,

uaissaideq

  
 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 34 of 69

Exhibit A.8
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 35 of 69

Coaching Document

Performance Challenge: Failure to meet pre-determined deadline

Fvent/ Area(s) of Cancern:
Event: On 9/28/16, | was informed by PHA leadership that Billy T Green was behind schedule

on PHA Dev ID testing with two days left before the deadline. The PHA module lead told Billy to
submit his portion of corrections to another Pharmacy Informaticist if he needed assistance.
Billy submitted his portion of corrections to a Pharmacy Informaticist, on 9/28/16 which

consisted of 123 PHA Dev ID corrections needing to be completed.

Area (s) of Concern: Billy T Green failed to communicate to manager that he was behind
schedule with PHA Dev ID testing and would not meet deadline, Billy reported to HI tear and
manager on two occasions at the IHIT meeting he only had “2-3 more to test”, Billy also
reported to manager that he only had “1 more RXM Dev ID to test”, on 9/29/16 which was not
the case when spreadsheet was handed off to Cl for completion. Manager would not have
bean aware of Spohn Team not completing/not meeting assigned testing deadline.

Management Expectations Going Forward:
In this department assoclates at times work independently for a common organization goal. It

is critical to the success of this department and organization that information/updates are
accurate when being delivered to manager/team. Accurate data allows for the manager/team
to make necessary changes/accommodations to ensure CHRISTUS deadlines are met.

CHRISTUS 000095

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 36 of 69

Exhibit A.9
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 37 of 69

From: Casanova, Mark <mark.casanova@christushealth.org>
Sent: Thursday, November 17, 2016 4:13 PM

To: Chapa, Erica

Cec: Chapa, Estela

Subject: Fwd; Checking In - CC South Alaris

Sensitivity: Confidential

Erica,

As discussed, here is Billy's correspondence to Joel Harding. | know you will look into it and address as appropriate. We
do need to get the needed info to Joel asap. For South, Gulnxe stated that all info for the south NICU has been
submitted to Billy. Please let me know if | can further assist,

Thanks. Mark

Begin forwarded message:

From: "Chapa, Estela" <estela.chapa@christushealth.org>
Date: November 17, 2016 at 1:59:15 PM CST

To: "Gabriel, Guinxe" <guinxe.gabriel@christushealth.org>
Cc: "Casanova, Mark” <mark.casanova@christushealth.org>
Subject: FW: Checking In - CC South Alaris

Guinex and Mark, | ama very concerned about the interactions and lack of progress to the work needed
for the Data Set’s’ to be completed. Delaying the transition is really not an option . | would recommend
that you have a counseling and coaching session with Billy if he is not able to work effectively based on
his home environment then he may need to make other arrangements or we may need to reassign this
process to other members of our team.

Please reach our Joel Today...

Estela Chapa, FACHE, MSN, RN

Chief Clinical and Transformational Officer

CHRISTUS Spohn
Privileged and Confidential

The information contained in this electronic mail message is Intended only for the personal and confidential use of
the intended reclplent(s), If the reader of this message is not the Intended recipient or an agent responsible for
delivery of the message to the intended recipient, you are hereby notified that you have recelved this message in
error and that any review, distribution, or copying of the message is strictly prohibited, If you have received this
communication in error, please notify me immediately by return e-mail and delete the original message. In addition,
all information Is confidential, privileged and protected from discover under: Healthcare Quality Improvement Act
[42 U.S.C, §11104, et. seg.], Texas Health and Safety Code, Section §161.031, et. seq., Texas Occupations Code,
Section §151.001, et. seq, 301,001 — 303,010, and any other statute or law providing for the confidentiality and
protection of any type of medical committee, medical department or peer review activity undertaken to assist in

improving the quality of health care. pitta suntan ivan nains reean uti
From: Joel. Harding@CareFusion.c com mailto: Joel, Harding@CareFusion. com]

Sent: Thursday, November 17, 2016 1:39 PM

To: Chapa, Estela

CHRISTUS 000088 - CONFIDENTIAL

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 38 of 69

Ce: Joel. Harding@CareFusion.com

Subject: FW: Checking In - CC South Alaris

Estela,

Here is the latest string of communication between our Pharmacist, Lindsay Pelfrey, and Billy Green
around the Alaris Data set and the changes that need to be incorporated for South to get them ready to
use the Syringe modules. Please review this and let me know if you need anything further.
Thanks,

Joel

Joel Harding, BSN, RN

Senior Project Manager

(979) 418-2483

From: Green, Billy T. [mailto:billy.green@christushealth.org]

Sent: Thursday, November 17, 2016 1:14 PM

To: Harding, Joel; Pelfrey, Lindsay

Cc: Espinoza, Jennifer

Subject: RE: Checking In

Vll do what | can. | already told that woman we needed to push this project back. See, lama single
father with full time custody of my son. My nearest family is 1200 miles away, so it’s not necessarily
simple. | just got him home from a week in the hospital in San Antonio, So, in addition to the continual
demands for production from your company, | have my usual responsibilities to catch up on,

At this point, | am still attempting to decipher what it is that this woman wants me to do,

Billy T. Green, R.Ph,

Pharmacy Informatics Analyst

Health Informatics

CHRISTUS Health

600 Elizabeth Street | Corpus Christi | TX 78404

(0) 361.881.3106 | (c)

www.christushealthorg ee eee es

From: Joel, Harding@CareFusion.com [mailto‘Joel, Harding@CareFusion.com]

Sent: Thursday, November 17, 2016 1:07 PM

To: Lindsay.Pelfrey@Carefusion,com; Green, Billy T.

Ce: Espinoza, Jennifer; Joel. Harding@CareFusion.com

Subject: RE: Checking In

Billy,

Our team is scheduled to check in the new devices at South the week of 11/28. It is imperative that we
have the Data Set changes completed and uploaded to the server prior to then. Lindsay needs the
updated Data Set by tomorrow so she can perform a technical review and ensure that all of the changes
actually function on the pump. If the final Data Set Is not uploaded by 11/28, it may cause the project to
be delayed,

Please let me know if you have any questions,

Thanks,

Joel

Joel Harding, BSN, RN

Senior Project Manager

(979) 418-2483

From: Pelfrey, Lindsay
Sent: Thursday, November 17, 2016 12:44 PM
To: Green, Billy T. :
Cc: Espinoza, Jennifer (iennifer.espinoza@christushealth.org); Harding, Joel
Subject: RE: Checking In
2
CHRISTUS 000089 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 39 of 69

We need to have the dataset changes EE, etc - see attachment

from Jennifer) input into the Alaris GRE file and then | need you to send me the GRE file no later than
tomorrow,
Lindsay Pelfrey, PharmD, BCPS

Sr Cnsit, Clinical Ops

Clinical Operations Mgmt

Lindsay, Pelfrey@BD.com

Texas - FIELD, Austin

US

t: 210.262.4104

bd.com

weeae Original Message-----

From: Green, Billy T. [mailto: billy green@christushealth.org]
Sent: Thursday, November 17, 2016 12:14 PM

To: Pelfrey, Lindsay

Subject: RE: Checking In

Sure, What do you need me to do?

Thank you,

Billy T. Green, R.Ph.

Clinical Informatics Analyst - Pharmacy

Christus Spohn Shoreline Hospital

Corpus Christi, Texas 78404

Office: (361) 881-3106

Cell;

billy.green@christushealth.org

worn Original Message-----

From: Lindsay.Pelfrey@Carefusion.com [mailto:Lindsay.Pelfrey@Carefusion.com]
Sent: Thursday, November 17, 2016 10:39 AM

To: Espinoza, Jennifer; Joel. Harding @CareFusion.com

Ce: Green, Billy T.

Subject: RE: Checking In

Hello Billy -

Checking in - any questions or concerns about getting the dataset complete by tomorrow?
Lindsay

Lindsay Pelfrey, PharmD, BCPS

Sr Cnslt, Clinical Ops

Clinical Operations Mgmt

Lindsay,Pelfrey@BD.com

Texas - FIELD, Austin

US

t: 210,262,4104

bd.com

ee Original Message-----

From: Pelfrey, Lindsay

Sent: Monday, November 14, 2016 9:51 AM

To: 'Espinoza, Jennifer’; Harding, Joel

Ce: Green, Billy T.

Subject: RE: Checking In

Just an update - Billy is planning on getting these changes input into the library and will have the file to
me na later than this Friday.

| will run a technical review as soon as | get the file.

Lindsay Pelfrey, PharmD, BCPS

CHRISTUS 000090 - CONFIDENTIAL

 

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 40 of 69

Sr Cnslt, Clinical Ops

Clinical Operations Mgmt

Lindsay.Pelfrey@BD.com

Texas - FIELD, Austin

US

t: 210.262.4104

bd.com

anes Original Message--—-

From: Espinoza, Jennifer [mailto:jennifer.espinoza@christushealth.org]
Sent: Friday, November 11, 2016 3:57 PM

To: Pelfrey, Lindsay; Green, Billy T.

Cc: Harding, Joel

Subject: RE: Checking In

I've attached revisions of the QZ !!s. ('ve left some areas highlighted as | need more input from
nursing Cf ACS CHAMPS). Also, included some parameters for
qe, Cur) ous to see how we'll need to tweak it.
Thank you,

Jennifer Espinoza

NICU Clinical Pharmacist

Christus Spohn Hospital - South

5950 Saratoga Blvd

Corpus Christi, TX 78414

(361)985-5559

wenne Original Message-----

Erom: Lindsay. Pelfrey @Carefusion.com [mailto:Lindsay.Pelfrey@Carefusion.com]
Sent: Friday, November 11, 2016 9:22 AM

To: Espinoza, Jennifer; Green, Billy T.

Cc: Joel, Harding @CareFusion,com

Subject: RE: Checking In

Thanks Jennifer.

Lindsay Pelfrey, PharmD, BCPS

Sr Cnslt, Clinical Ops

Clinical Operations Mgmt

Lindsay. Pelfrey@BD.com

Texas - FIELD, Austin

US

t: 210,262,4104

bd.com

woes Original Message-----

From: Espinoza, Jennifer [mailto:jennifer.espinoza@christushealth.org]
Sent: Friday, November 11, 2016 8:28 AM

To: Pelfrey, Lindsay; Green, Billy T.

Subject: Re: Checking In

?It's coming along. We (nursing and myself) have been making some great progress. | plan to get the
revisions to you before the end of the day.

Thank you,

Jennifer Espinoza

NICU Clinical Pharmacist

Christus Spohn Hospital - South

5950 Saratoga Blvd

Corpus Christi, TX 78414

(361)985-5559

CHRISTUS 000091 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 41 of 69

 

From: Lindsay.Pelfrey@Carefusion,com <Lindsay.Pelfrey@ Carefusion.com>

Sent: Thursday, November 10, 2016 4:04 PM

To: Green, Billy T.

Cc: Joel, Harding@CareFusion.com; Espinoza, Jennifer

Subject: Checking In

Billy - ,

Just checking since you were unable to attend at the meeting yesterday - we had great feedback and.
hopefully the nurses will be providing you additional suggestions as well.

Just a gentle reminder that | need the dataset turned into me by Monday afternoon so that | can
perform a technical review so that you have time to make adjustments and have the file complete by
Friday,

| sent an email outlining the notes from our call yesterday. Additionally, we've now learned that

eee . | seni 20 email to the anesthesia contact to solicit
feedback for you for what they may need added forqg ED
Please let me know if you have any questions/concerns,

Lindsay

[cid:image001.jpg@01D23B6C,2AD2CADO])

Lindsay Pelfrey, PharmD, BCPS

Sr Cnsit, Clinical Ops

Clinical Operations Mgmt

Lindsay, Pelfrey@BD.com<mailto:Lindsay.Pelfrey@BD.com>

Texas - FIELD, Austin

US

t: 210.262.4104

~ bd.com<http://www.bd.com/>

[cid:image002, jpg @01D23B6C.2AD2CADO]

 

CareFusion is now a wholly-owned subsidiary of BD.

FOR ROR RRR GIG GIOR GRR ROK ROR GRIGG GR dak aR a a i aki a er a RR a

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U.S.A.:

This message may constitute an advertisement of a BD group's products or services or a solicitation of
interest In them. If this is such a message and you would like to opt out of receiving future
advertisements or solicitations from this BD group, please forward this e-mail to

optoutbygroup@bd.com.

SR RRC ACR COR SRR ACCC SR SAC ORR A COR ok A Ae ke OR A OR OB Oe aK

This message (which includes any attachments) is intended only for the designated recipient(s), It may
contain confidential or proprietary information and may be subject to the attorney-client privilege or
other confidentiality protections. If you are not a designated recipient, you may not review, use, copy or
distribute this message, If you received this In error, please notify the sender by reply e-mail and delete

this message. Thank you.
RRO ROR RCAC RRR RRO AE RRC A RIC AG Reo oi a a A eo oi a CRC oe fo ke oe oe OR oo a a eo A OB OK RRR

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin
Lakes, NJ 07417 U.S.A,

CONFIDENTIALITY NOTICE: Confidential information, such as identifiable patient health information or
business information, Is subject to protection under state and federal law. If you are not the intended
recipient of this message, you may not disclose, print, copy or disseminate this information. If you have
received this in error, please reply and notify the sender (only) and delete the message. Unauthorized
interception of this e-mail is a violation of federal criminal law.

 

CareFusion is now a wholly-owned subsidiary of BD.
OR HOR RRR ORR OR AGT AR CORR SRR AR RC CR KI CCR SR RAC oi oe ao AC OR Ao ok OK oR oR a

5
CHRISTUS 000092 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 42 of 69

IMPORTANT MESSAGE FOR RECIPIENTS IN THE ULS.A.:

This message may constitute an advertisement of a BD group's products or services or a solicitation of
interest In them. If this is such a message and you would like to opt out of receiving future
advertisements or solicitations from this BD group, please forward this e-mail to

optoutbygroup@bd.com.

ROR CKOR ROR ROGER RCO SR ARR Rk CR ARR Rk aC a RRR Ro AC CRC OR a A RR OE RO

This message (which includes any attachments} is intended only for the designated recipient(s), It may
contain confidential or proprietary information and may be subject to the attorney-client privilege or
other confidentiality protections. If you are not a designated recipient, you may not review, use, copy or
distribute this message. If you received this in error, please notify the sender by reply e-mail and delete
this message. Thank you.

RGROR GOR OR ROR OR CROICR IO FCHC SR CCR GEOR OR SCAR AR CHR CR ER SCHR te A RS oO oR OE ia a

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin
Lakes, NJ 07417 U.S.A,

CONFIDENTIALITY NOTICE: Confidential information, such as identifiable patient health information or
business information, is subject to protection under state and federal law. If you are not the intended
recipient of this message, you may not disclose, print, copy or disseminate this information. If you have
received this in error, please reply and notify the sender (only) and delete the message. Unauthorized
interception of this e-mail is a violation of federal criminal law.

 

CareFusion is now a wholly-owned subsidiary of BD.

JORIS R OR IOR SG R OR SO CHOI RGROROR ACR RA RCRA SC eo oC ACoA fcc AACR ARCO OR Re oR KC a a

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U.S.A.:

This message may constitute an advertisement of a BD group's products or services or a solicitation of
interest In them. If this Is such a message and you would like to opt out of receiving future
advertisements or solicitations from this BD group, please forward this e-mall to

optoutbygroup@bd.com.

FOGG GIG IGOR GIG A I I I GACIOIOR HOR A 38 3 a 43304 8 Ra RRA AR CK A A a a ao oe oe ot

This message (which includes any attachments) Is Intended only for the designated recipient(s}. It may
contain confidential or proprietary information and may be subject to the attorney-client privilege or
other confidentiality protections. If you are nota designated recipient, you may not review, use, copy or
distribute this message. if you received this in error, please notify the sender by reply e-mail and delete

this message. Thank you,
JORIS ICIGOIG IGG IGIGRG IGARCC CIO ICICI A ACI I A 3 4 3 9 9 A AC ae de AIA A Aa A IC

Corporate Headquarters Mailing Address; BD (Becton, Dickinson and Company) 1 Becton Drive Franklin
Lakes, NJ 07417 U.S.A.

CONEIDENTIALITY NOTICE: Confidential Information, such as identifiable patient health information or
business information, is subject to protection under state and federal law. \f you are not the intended
recipient of this message, you may not disclose, print, copy or disseminate this information, If you have
received this in error, please reply and notify the sender (only) and delete the message. Unauthorized
interception of this e-mail is a violation of federal criminal law.

 

CareFusion is now a wholly-owned subsidiary of BD.
FOSS IO COE OSGI GR IEG ISO GIO I ICR ACK IR ICI CE 8 a8 i a ick ACR RA ROR a

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U.S,A.:

This message may constitute an advertisement of a BD group's products or services or a solicitation of
interest in them. If this is such a message and you would like to opt out of receiving future
advertisements or solicitations from this BD group, please forward this e-mail to

optoutbygroup@bd.com.

YOGI TOR GIGI AOR ACR CI GIGICI GIG RAC 1 CHOI ICIGR ci A A A aC HC Cok oA oR eK eR RR

This message (which includes any attachments) is intended only for the designated recipient(s). It may

6
CHRISTUS 000093 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 43 of 69

contain confidential or proprietary information and may be subject to the attorney-client privilege or
other confidentiality protections. If you are not a designated recipient, you may not review, use, copy or
distribute this message. If you received this in error, please notify the sender by reply e-mail and delete
this message, Thank you.

eR SHOR RRR RR RK 9 aK a RR RE ke RC COR RR A A oi A a HE ROR KAR OK

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin
Lakes, NJ 07417 U.S.A,

CONFIDENTIALITY NOTICE: Confidential information, such as Identifiable patient health Information or business
information, is subject to protection under state and federal law, If you are not the intended recipient of this
message, you may not disclose, print, copy or disseminate this information. If you have recelved this in error,
please reply and notify the sender (only) and delete the message. Unauthorized interception of this e-mail is a
violation of federal criminal law.

 

 

 

 

CareFusion is now a wholly-owned subsidiary of BD.

SR RR ROR RRC oR RAR a RRC AC a RRR ROR RKC i a Cg a RRR RRR AR ORR aK AR

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U.S.A.:

This message may constitute an advertisement of a BD group's products or services or a solicitation of
interest in them, If this is such a message and you would like to opt out of receiving future
advertisements or solicitations from this BD group, please forward this e-mail to

optoutbygroup@bd.com.

ORR OROR CRROACHOR SR ORR AOR RR a RC CR RAK SSA SRR aR RC fe Re ke oR aR RR SCE a CAE OR aE ok OR oR

This message (which includes any attachments) is intended only for the designated recipient(s), It may
contain confidential or proprietary information and may be subject to the attorney-client privilege or
other confidentiality protections, If you are not a designated recipient, you may not review, use, copy or
distribute this message, If you received this in error, please notify the sender by reply e-mail and delete

this message. Thank you.
BOO GGG IGRI ICR SOI AOR GHOI A aGR A aR RI RK oR ok A aR aR 8 a ea oko RR i a AR

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin
Lakes, NJ 07417 U.S.A.

CHRISTUS 000094 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 44 of 69

Exhibit A.10
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 45 of 69

 

From: Chapa, Estela <estela.chapa@christushealth.org>
Sent: Thursday, November 17, 2016 4:35 PM

To: Chapa, Erica .

Subject: FW: Checking In - CC South Alaris

Importance: High

Sensitivity: Confidential

Erica please read the below thread of emails and give me a call...

Estela

From: Chapa, Estela

Sent: Thursday, November 17, 2016 1:59 PM
To: Gabriel, Guinxe

Cc: Casanova, Mark

Subject: FW: Checking In - CC South Alarts
Importance: High

Sensitivity: Confidential

Guinex and Mark, | ama very concerned about the interactions and lack of progress to the work needed for the Data
Set’s’ to be completed. Delaying the transition is really not an option . | would recommend that you have a counseling
and coaching session with Billy if he is not able to work effectively based on his home environment then he may need to
make other arrangements or we may need to reassign this process to other members of our team.

Please reach our Joel Today...

Estela Chapa, FACHE, MSN, RN
Chief Clinical and Transformational Officer
CHRISTUS Spohn

Privileged and Confidential

The information contained in this electronic mail message |s intended only for the personal and confidential use of the Intended
recipient(s), If the reader of this message is not the Intended reciplent or an agent responsible for delivery of the message to the
intended recipient, you are hereby notified that you have received thls message in error and that any review, distribution, or copying
of the message Is strictly prohibited. If you have received this communication in error, please notify me immediately by return e-mail
and delete the original message. In addition, all information is confidential, privileged and protected from discover under: Healthcare
Quality Improvement Act [42 U.S.C, §11101, et. seq], Texas Health and Safety Code, Section §161.031, et, sea., Texas Occupations
Code, Section §151,001, et. seq, 301.001 — 303.010, and any other statute or law providing for the confidentiality and protection of
any type of medical committee, medical department or peer review activity undertaken to assist In improving the quality of health

care,

CHRISTUS 000079 - CONFIDENTIAL

 

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 46 of 69

From: Joel. Harding @CareFusion.com [mailtoJoel.Harding@CareFusion.com]
Sent: Thursday, November 17, 2016 1:39 PM

To: Chapa, Estela

Ce: Joel. Harding@CareEusion.com

Subject: FW: Checking in - CC South Alaris

 

Estela,

Here Is the latest string of communication between our Pharmacist, Lindsay Pelfrey, and Billy Green around the Alaris
Data set and the changes that need to be Incorporated for South to get them ready to use the Syringe modules. Please
review this and let me know if you need anything further.

Thanks,

Joel

Joe] Harding, BSN, RN

Senior Project Manager
(979) 418-2483

 

From: Green, Billy T. [mallto:billy.green@christushealth.org]
Sent; Thursday, November 17, 2016 1:14 PM

To: Harding, Joel; Pelfrey, Lindsay

Cc: Espinoza, Jennifer

Subject: RE: Checking In

ll do what | can. | already told that woman we needed to push this project back. See, |am a single father with full time
custody of my son, My nearest family is 1200 miles away, so it’s not necessarily simple. | just got him home from a week
in the hospital in San Antonio. So, in addition to the continual demands for production from your company, | have my
usual responsibilities to catch up on.

At this point, | am still attempting to decipher what it is that this woman wants me to do.

Billy T. Green, R.Ph.

Pharmacy Informatics Analyst

Health Informatics

CHRISTUS Health

600 Elizabeth Street | Corpus Christi | TX 78404
(0) 361.881.3106 | ()
www.christushealth.org

From: Joe|. Harding @CareFusion.com [mailtoJoel. Harding @CareFusion,com]
Sent: Thursday, November 17, 2016 1:07 PM

To: Lindsay.Pelfrey@Carefusion.com; Green, Billy T.

Cc: Espinoza, Jennifer; Joe]. Harding @CareFusion.com

Subject: RE: Checking In
2

CHRISTUS 000080 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 47 of 69

Billy,

Our team is scheduled to check in the new devices at South the week of 11/28. It is imperative that we have the Data Set
changes completed and uploaded to the server prior to then. Lindsay needs the updated Data Set by tomorrow so she
can perform a technical review and ensure that all of the changes actually function on the pump. Hf the final Data Set is
not uploaded by 11/28, it may cause the project to be delayed.

Please let me know if you have any questions,
Thanks,
Joel

Joel Harding, BSN, RN
Senior Project Manager
(979) 418-2483

From: Pelfrey, Lindsay

Sent: Thursday, November 17, 2016 12:44 PM

To: Green, Billy T.

Ce: Espinoza, Jennifer (iennifer.espinoza@christushealth.org); Harding, Joel
Subject: RE: Checking In

We need to have the dataset changes (i CaN etc - sce attachment from Jennifer)

input into the Alaris GRE file and then | need you to send me the GRE file no later than tomorrow,

Lindsay Pelfrey, PharmD, BCPS
Sr Cnslt, Clinical Ops
Clinical Operations Mgmt

Lindsay.Pelfrey@BD.com

Texas - FIELD, Austin
US
t: 210,262,4104

bd.com

won Original Message-----

From: Green, Billy T. [mailto:billy.green@christushealth.org]
Sent: Thursday, November 17, 2016 12:14 PM

To: Pelfrey, Lindsay

Subject: RE: Checking In

Sure, What do you need me to do?

3
CHRISTUS 000081 - CONFIDENTIAL

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 48 of 69

Thank you,

Billy T, Green, R.Ph.

Clinical Informatics Analyst - Pharmacy
Christus Spohn Shoreline Hospital
Corpus Christi, Texas 78404

Office: (361) 881-3106

Cell Qh,

billy. green@christushealth,org

ee Original Message-----

From: Lindsay.Pelfrey@Carefusion.com [mailto:Lindsay.Pelfrey@Carefusion.com]
Sent: Thursday, November 17, 2016 10:39 AM

To: Espinoza, Jennifer; Joel. Harding@CareFusion.com

Ce: Green, Billy T.

Subject: RE: Checking In

Hello Billy -
Checking in - any questions or concerns about getting the dataset complete by tomorrow?

Lindsay

Lindsay Pelfrey, PharmD, BCPS
Sr Cnsit, Clinical Ops
Clinical Operations Mgmt

Lindsay, Pelfrey@BD.com

Texas - FIELD, Austin
US
t: 210.262.4104

bd.com

ane Original Message-----

From: Pelfrey, Lindsay

Sent: Monday, November 14, 2016 9:51 AM
To: ‘Espinoza, Jennifer’; Harding, Joel

Ce: Green, Billy T.

Subject: RE: Checking In

Just an update - Billy is planning on getting these changes input into the library and will have the file to me no later than
this Friday,

t will run a technical review as soon as | get the file,

Lindsay Pelfrey, PharmD, BCPS

4
CHRISTUS 000082 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 49 of 69

Sr Cnslt, Clinical Ops
Clinical Operations Mgmt

Lindsay.Pelfrey@BD,com

Texas - FIELD, Austin
US
t: 210,262,4104

bd.com

voeee Original Message-----

From: Espinoza, Jennifer [mailto:jennifer.espinoza@christushealth.org]
Sent: Friday, November 11, 2016 3:57 PM

To: Pelfrey, Lindsay; Green, Billy T.

Cc: Harding, Joel

Subject: RE: Checking In

I've attached revisions of the SCM, |'ve left some areas highlighted as | need more input from nursing on

ReaD (wae). Also, included some parameters for qa es,
SEE . Curious to see how we'll need to tweak it.

Thank you,

Jennifer Espinoza

NICU Clinical Pharmacist
Christus Spohn Hospital - South
5950 Saratoga Blvd

Corpus Christi, TX 78414
(361)985-5559

nee Original Message-----

From: Lindsay.Pelfrey@Carefusion.com [mailto:Lindsay.Pelfrey@Carefusion.com]
Sent: Friday, November 11, 2016 9:22 AM

To: Espinoza, Jennifer; Green, Billy T,

Ce: Joel. Harding@CareFusion.com

Subject: RE: Checking In

Thanks Jennifer,

Lindsay Pelfrey, PharmD, BCPS
Sr Cnslt, Clinical Ops
Clinical Operations Mgmt

Lindsay. Pelfrey@BD.com

Texas - FIELD, Austin
US

5
CHRISTUS 000083 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 50 of 69

t: 210.262.4104

bd.com

w-e-- Original Message-----

From: Espinoza, Jennifer [mailto:iennifer.espinoza@christushealth.org]

Sent: Friday, November 11, 2016 8:28 AM

To: Pelfrey, Lindsay; Green, Billy T.

Subject: Re: Checking tn

?It's coming along. We (nursing and myself) have been making some great progress. | plan to get the revisions to you
before the end of the day.

Thank you,

Jennifer Espinoza

NICU Clinical Pharmacist
Christus Spohn Hospital - South
5950 Saratoga Blvd

Corpus Christi, TX 78414

(361)985-5559

 

From: Lindsay. Pelfrey@Carefusion.com <Lindsay.Pelfrey@Carefusion,com>
Sent: Thursday, November 10, 2016 4:04 PM

To: Green, Billy T.

Cc: Joel. Harding@CareFusion.com; Espinoza, Jennifer

Subject: Checking In

Billy -

Just checking since you were unable to attend at the meeting yesterday - we had great feedback and hopefully the
nurses will be providing you additional suggestions as well,

Just a gentle reminder that | need the dataset turned into me by Monday afternoon so that | can perform a technical
review so that you have time to make adjustments and have the file complete by Friday.

| sent an email outlining the notes from our call yesterday. Additionally, we've now learned that =i.
GE | sent an email to the anesthesia contact to solicit feedback for you for what they may
need added for the syringe meds.

Please let me know if you have any questions/concerns,

6
CHRISTUS 000084 - CONFIDENTIAL

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 51 of 69

Lindsay

fcid:image001.jpg@O01D23B6C.2AD2CADO]

Lindsay Pelfrey, PharmD, BCPS

Sr Cnslt, Clinical Ops

Clinical Operations Mgmt

Lindsay. Pelfrey@BD,com<mailto:Lindsay.Pelfrey@BD.com>
Texas - FIELD, Austin

US
t: 210,262,4104

bd.com<http://www.bd.com/>

[cid:imageO02.jpg@01D23B6C.2AD2CADO]

 

CareFusion is now a wholly-owned subsidiary of BD,

JOR COGS GGG GIGI IG IOI HGR GR HR A SCR ROR A RCAC C A AC CC AR a AR ao ee RR RR ok oF

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U,S.A.:

This message may constitute an advertisement of a BD group's products or services or a solicitation of interest In them.
If this is such a message and you would like to opt out of receiving future advertisements or solicitations from this BD

group, please forward this e-mail to optoutbygroup@bad.com,

FOCI GIGI GIG GIO CI SICIGISIOI SIC RH ICH ROI aE AR ACA ICIIOI RR aC aE aC A HCA ROR AR A

This message (which includes any attachments) is intended only for the designated recipient(s). It may contain
confidential or proprietary information and may be subject to the attorney-client privilege or other confidentiality
protections. If you are nota designated recipient, you may not review, use, copy or distribute this message. If you
received this in error, please notify the sender by reply e-mail and delete this message, Thank you.

YOGI CGIAR IG ACSI GSI GG ICRC GIG AGI CGIICICI aR FOI IOI ICR a AK EK a cH A OR a aE

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 4 Becton Drive Franklin Lakes, NJ 07417

U.S.A,

CONFIDENTIALITY NOTICE: Confidential information, such as identifiable patient health. information or business
information, is subject to protection under state and federal law, If you are not the intended recipient of this message,
you may not disclose, print, copy or disseminate this information. If you have received this in error, please reply and
notify the sender (only) and delete the message. Unauthorized Interception of this e-mail is a violation of federal

criminal law,

 

CareFusion is now a wholly-owned subsidiary of BD.
JIGS GIG HCCISIGIO IGG SIR ATOR HOI ACI AGIC ICICI I ICICI R a aE i a ACR CR Aca a A a

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U.S.A,:

7
CHRISTUS 000085 - CONFIDENTIAL

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 52 of 69

This message may constitute an advertisement of a BD group's products or services or a solicitation of interest in them.
If this is such a message and you would like to opt out of receiving future advertisements or solicitations from this BD

group, please forward this e-mail to optoutbygroup@bd.com,

SRR RRR RS ROR OR SC RRR oR CR RRR ARR RRR RO ORR AC A RO OR EAR RK

This message (which includes any attachments) is intended only for the designated recipient(s), It may contain
confidential or proprietary information and may be subject to the attorney-client privilege or other confidentiality
protections. If you are not a designated recipient, you may not review, use, copy or distribute this message. If you
received this in error, please notify the sender by reply e-mail and delete this message, Thank you,

SOHO RR RR ROK oR oR ORC aos oR RC ie os oR oR oko Re oR RK i A a a OK OK

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin Lakes, NJ 07417
U.S.A,

CONFIDENTIALITY NOTICE: Confidential information, such as identifiable patient health information or business
information, is subject to protection under state and federal law. If you are not the intended recipient of this message,
you may not disclose, print, copy or disseminate this information, If you have received this in error, please reply and
notify the sender (only) and delete the message, Unauthorized interception of this e-mail is a violation of federal

criminal law,

 

CareFusion Is now a wholly-owned subsidiary of BD.

SHR HO SCR RRR ROR oR AERA AR RK OR CA OR RAC A aR eo oo Re Rofo RAC a A RR AH ok oR OK

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U.S.A.;

This message may constitute an advertisement of a BD group's products or services or a solicitation of interest In them.
if this is such a message and you would like to opt out of receiving future advertisements or solicitations from this BD

group, please forward this e-mail to optoutbygroup@bd.com.

FOC OR ORR GR ROR IGRI AG aC ADR SR ORO RO RG a CICA HEA RR RRR OR RK ak AR

This message (which includes any attachments) is intended only for the designated recipient(s). It may contain
confidential or proprietary information and may be subject to the attorney-client privilege or other confidentiality
protections. If you are not a designated recipient, you may not review, use, copy or distribute this message. If you
recelved this in error, please notify the sender by reply e-mail and delete this message. Thank you,

JOS GG IGOR ICIGIGIO GR GR ak a OR ROR AGH CA Cok Ro oR AC RCAC AR SR OR OB aR a

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin Lakes, NJ 07417

U.S.A,

CONFIDENTIALITY NOTICE: Confidential information, such as Identifiable patient health information or business
information, is subject to protection under state and federal law. If you are not the intended recipient of this message,
you may not disclose, print, copy or disseminate this information, If you have received this in error, please reply and
notify the sender (only) and delete the message. Unauthorized interception of this e-mail is a violation of federal

criminal law.

 

CareFusion is now a wholly-owned subsidiary of BD,
SR ROR GOGO CR SO ROK GI GIO IOR IOI A A Ck 3 Ci a8 dk a aC aR sa ok ok a OR kok RR ARR

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U.S.A.:
This message may constitute an advertisement of a BD group's products or services or a solicitation of interest in them,
If this is such a message and you would like to apt out of receiving future advertisements or solicitations from this BD

group, please forward this e-mail to optoutbygroup@bd.com,

CHRISTUS 000086 - CONFIDENTIAL °

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 53 of 69

RR A AR RA OR A Fi OK ARR OR ORR OR OR A OR sR AC aR a Ce OE RR A

This message (which includes any attachments) is intended only for the designated recipient(s), It may contain
confidential or proprietary information and may be subject to the attorney-client privilege or other confidentiality
protections, If you are not a designated recipient, you may not review, use, copy or distribute this message. If you
received this in error, please notify the sender by reply e-mail and delete this message. Thank you.

FC i ik oi kc oki ok ok ois a oo a oe a oe oki A RO ORR aR ORK RR oR RK

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin Lakes, NJ 07417
U.S.A.

CONFIDENTIALITY NOTICE: Confidential information, such as identifiable patient health Information or business Information, is
subject to protection under state and federal law, If you are not the Intended recipient of thls message, you may not disclose,
print, copy or disseminate this information. If you have received this in error, please reply and notify the sender (only) and delete
the message. Unauthorized interception of this e-mail is a violation of federal criminal law,

 

CareFusion is now a wholly-owned subsidiary of BD.

FR RON SRO AE Ae CR OR ke kc ot oR ie EO EO A OO OR A oe oe i eo oR OR RRR RRR OR

IMPORTANT MESSAGE FOR RECIPIENTS IN THE U,S.A.:

This message may constitute an advertisement of a BD group's products or services or a solicitation of interest in them.
If this is such a message and you would like to opt out of recelving future advertisements or solicitations from this BD

group, please forward this e-mail to optoutbygroup@bd.com.

FROG ORR GGG GOR GG OIG IOI ROR RI A Aa a a a a AOR aca OE CHCA A AR A oi

This message (which includes any attachments) is intended only for the designated recipient(s). It may contain
confidential or proprietary information and may be subject to the attorney-client privilege or other confidentiality
protections. If you are not a designated recipient, you may not review, use, copy or distribute this message. If you
received this in error, please notify the sender by reply e-mail and delete this message. Thank you.

FRR GOR EGG ROR aK RR aC kia OR SR RR AG RR

Corporate Headquarters Mailing Address: BD (Becton, Dickinson and Company) 1 Becton Drive Franklin Lakes, NJ 07417

U.S.A,

9
CHRISTUS 000087 - CONFIDENTIAL

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 54 of 69

Exhibit A.11
 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 55 of 69

  

obi CHRISTUS

Health. Associate Corrective Action Form
Associate Name: Billy Green Job Title: Pharmacy Informaticlst
Departinent: Health Informatles Location: CHRISTUS Health_ Spohn Region

Date of Occurrence: November 17, 2016 Witness(es): Mark Casanova and Estella Chapa -

The purpose of this Assoclate Corrective Action form Is to provide you with written notice of serious areas of concern,
gaps in your work performance, and to relterate CHRISTUS Health’s expectations for Associate conduct and job

performance In the workplace,

PROGRESSIVE DISCIPLINE PHASE

__. Documented Verbal _ Written X__ ‘Final _ Termination
(Tar Coda}

A Performance Improvernent Plan (PIP) accompanies this Associate Corrective Action form

eter reaeepcteenee

KEY BEHAVIORAL / PERFORMANCE CHALLENGES

Deficiency in Key Competency/

 

_ Insubordination ___., Performance Area :
Failure to uphold
CHRISTUS Core Value{s): -
Attendance x Integrity.

 

Other: Email Etiquette
Attitude x

cre

 

APPLICABLE POLICIES/ PROTOCOLS

 

Viclation/ Area(s) of Concern:

WISER AUS ay PE UEP OY Wee Renee ATER AU SEST ES PUTED CHES
rman oh

“EE

 

resrtatpeatgegh becuase kor redler Mt Ree en ATS
Ls

 

i See

Violation: Billy Green sent an email to outside vendors on November 17, 2016 which was less than
respectful or professional as a representative of CHRISTUS Health, HI received communication from two
Executives, a facility President and the Spohn Market Chief Clinical Officer, regarding the poor
representation of CHRISTUS Health to an outside vendor and internal Spohn associate,

Area (s) of Concern: Email content lacking respect and professionalism, (i
j
t

Due to the Inappropriate language and content, it reflects negatively on the organization and could drive
away prospective customers or tarnish the organization’s image. In addition, the reciplent may consider

that anything the associate says represents the company's views.

“gate Te a! aa eee tet Pen

 

i
‘
i
f
f

aloe

 

()

CHRISTUS 000076

 

 

 
 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 56 of 69

Di cussions or Counseling):

Te bed a hide ay Sa Eee Bn anh ote
Hi

    

aon Ee ayne
Verbal Corrective Action done for Failure to uphold CHRISTUS Core Value (Integrity) on ‘luly 14, 2016,
Management Expectations going forward included: Understand the audience when using email In addition

to the content being shared,

 

We pspeeeee

 

 

 

 

LSE

 

   

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

‘pectations Golng F Forwards waigreenae neat areanenbsn mon mapanmeeret sisunerneaa eee acne
in this department associates at times work independently fora a common organization goal and must ‘show a
respect and professionalism to all involved entities, both internal and external of CHRISTUS. Billy Green |
must review audience, target group and terminology used In any communication sent via emall prior to i
sending. :
A Performance Improvement Plan (PIP) will be initiated to define the areas of concern and gaps In his work i
performance. This will allow the associate the opportunity to demonstrate improvement and commitment. k
Associate Comments: 7
pcdotet eth die te ees ay oC ORE ETE EE I PE OS TE Ee Ste BR IRE ECR Se iin Orage Paes OTS AER SO EE a ENCE Seco Dae ae hart fi
!
UF
43
4
Signatures
Pilly Erein fot an fB-le
Associate Name (Printed) Associate Signature Date
Erich Rae hepa TRC hs i - 18-1
* 5 .
Manager Name Met Manager Signatulle . ater vin
Fort beds ti ae AR Partner: Date: Sit pa
Divistmat Div .
Duecory Health LndrwBlle » org Meets

CHRISTUS 000077
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 57 of 69

Form Reviewed by the following AR Partner: Date:

Page 3 of 3

CHRISTUS 000078

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 58 of 69

Exhibit A.12
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 59 of 69

  

___._ PIP.accompantad by an Associate Discipline Form

 
   

Health.
Performance Improvement Plan (PIP)
GORMTERED
TO: Billy Green
FROM: Erlea Rangel Chapa
DATE: 12/7/16

The purpose of this Perfarmance improvernent Plan (PIP) Is to define serious areas of concern, gaps In your work
performance, reiterate CHRISTUS Health’s expectations, and allow you the opportunity to demonstrate improvement

and commitment.
Key Behavioral / Performance Challenges

Deficlency in Key Compatency/
__. Insubordination ___.. Performance Area :

Failure to uphold
CHRISTUS Core Value(s): -

__ Attendance x Integrity.

 

Other:__Email Etiquette

 

Attitude x

 

Areas of Concern:
Ber sce te et REE Vag eet Cer ae ey et
Area (s) of Concern: Email content lacking respect and professionalism.

Wet Ed PUERTO OAR

 

AP REE Te

Due to the inappropriate language and content, it reflects negatively on the organization and could drive |
away prospective customers or tarnish the organization's Image. In addition, the reciplent may consider
that anything the associate says represents the company's views.

 

 

 

‘CHRISTUS 000071

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD_ Page 60 of 69

' Performance Impravernant rian or

 

     

Observations, Previous Discussions or Counseling:

CONE or EEE Ge TECEOUY Lat tere a

 

Verbal Corrective Action done for Failure to uphold CHRISTUS Core Value (integrity) on July 14, 2016.
Management Expectations going forward included: Understand the audience when using emall in

addition to the content being shared.

 

 

 

 

 

 

Step 1: Improvement Goals: These are the goals related to areas of concern to be Improved and addressed:

1. Address your contact with the appropriate level of formality and courtesy
2. Use to the paint, straightforward and concise language that encourages effective action
3, information presented should be In 2 conversational tone instead of a confrontational one. Efficlent

business communication should be conducted In a professional not emotional tone.

Page 20f5

CHRISTUS 000072

 

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 61 of 69

FerTormance |mprovement rian of;

 

Step 2: Activity Goals: Listed below are activities that will help you reach each goal:

 

 

 

 

[ Goal Activity ! “Howto Accomplish ; Start Date | Projected
# ; Completion
Bate

1. Learn the Da's & Do Not’s of Review 3 Business Emall Etiquette ; 12/7/16 1/7/16
| Business Email Etiquette Articles i
i !
{ 7 & .

a : Utilize appropriate level of formality | Address recipient/audience with the i 12/7/16 3/7/16 & On

i Going

highest lavel of courtesy and
i appropriate usage of language in all
emails _

: and tourtesy to all recipients

 

sateen fies te mere ee

3, : Business emalls should be limited ta | Review emails prior to submitting, to 12/7/16 | 3/7/16& On
} business related content confirm email content is concise, clear | Going

and appropriate for audience.

| Associate can make adjustments to

| email when deemed necessary,
ensuring emails contaln only business

 

 

 

Jo Rp te brie enn

related content

 

 

Step 3: Management Support / Resources: Listed below are ways In which your manager will support your
improvement activities as well as the resources whith be made available to you to complete your Improvement
activities (may Include other paogle’s time or expertise, funds for training materials and activities, or time away from

usual responsibilities.)

Provide associate with an electranic and print out of the Use and Internet and Electronic Mail- CHRISTUS

1,
Health Policy to read/review
2, Provide associate with an electronic and print out of 101 E-mail Etiquette Tips by Judith Kallos
3, Manager will be readily available to provide guidance and/or assist with emall development when deemed

necessary,

Step 4; Expectations: The following performance standards must be accomplished ta demonstrate progress towards
achievement of each Improvement goal:

L. Associate must complete his assignment of reviewing 3 Business Email Stiquette Articles and provide Reference
Links.

Page 3 of 5

CHRISTUS 000073

 

 
 

 

Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 62 of 69

Ferarmance improvement Flan on

 

Associate must continuously utilize the appropriate level of formality, language use, and courtesy to all email
reciplents and audience.

Associate will review emalls prior to submitting to confirm email content is concise, clear, and appropriate for
audience, Associate can make adjustments to email when deemed necessary, ensuring emails contaln only

business related content.

Step 5! Progress Checkpoints: The following schedule will be used to evaluate your progress In meeting your
improvement activities.

 

 

 

 

 

 

 

 

 

 

 

 

Goal Activity Checkpoint Type of Follow-up Progress Expected Notes
# Date {memo/call/meeting)
Learn the Do’s &Do =| 12/27/16 meeting Associate able to
Not’s of Business 2/1/47 speak to and
1 Email Etiquette 3/7/17 demonstrate the
Do's of Business
Etiquette clearly and
professionally,
Utilize appropriate | 12/27/16 | meeting Manager will not
2 level of formality 2/1/17 recelve notification
and courtesy to ail 3/7/17 of inappropriate
recipients emails from Internal
/external customers,
assoclates, peers,
a ete,
Bustness emails 12/27/16 meeting Emails will be
should be Nmited to {| 2/1/17 limited to business
3 business related 3/7/17 related matters only
content
Follow-up Updates: You will recélve feedback on your progress.according to the following schedule:
Date Activity Conducted By Completion
Scheduled Date

 

- day Update Memo

 

- day Update Memo

 

 

- day Final Status Memo

 

Timeline for Improvement, Consequences & Expectations:

Page 4 of 5

 

CHRISTUS 000074

 

 

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 63 of 69

rerrormance Improvement rian or:

 

Effective immediately, you are placed on a 60 day PIP, During this time you will be expected to make regular progress
on the plan outlined above, Failure to meet or exceed these expectations, or any display of gross misconduct will result
in further disciplinary action, up to and Including termination. In addition, If there is no significant Improvement to
indicate that the expectations and goals will be met within the timeline indicated In this PIP, your employment may be
terminated prior ta 60 days. Furthermore, fallure to maintain performance expectations after the completion of the PIP

may result ia additional disciplinary action up.to and including termination.

The PIP does pot alt natew ip. Should you have questions or concerns regarding the
content, you will be expected to follow up directly with me. We will meet again as noted above to discuss your

Performance Improvement Plan. Please schedule accordingly.

Signatures:

Bille Te brea AML, Lo Loh of: 20/4

Associate Name (Printed} “Associate Signature Date

Erica Kang el CMupa. CK bop |2/ 3]!

Manager Name (Printed}7 Manager Signature / Date

Page 5 of S

CHRISTUS 000075

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 64 of 69

Exhibit A.13
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 65 of 69

 

CHRISTUS Experience

Leader Rounding on Associate Log

| CHRISTUS
- Health.

ce Name Po opp

  
  

 

Department/Unit ..<? fo"

 

 

Associate Name
& Date

[ofs/Ie¢

 

Personal
Connection:
How are you?
(Birthday, Family,
Celebrations,
Graduations, etc.)

Buby feo

Sm das well,
oe oe ecihon
Pot Pel?

 

| What's Working:

What is working wall for
you?

Po WWis Wd

 

| working well for you?

Systems, Tools,

 

fools and equipment
needed to do your jab? _

and Equipment:
Are there any systems,
tools, or equipment not

wit Loar oy Prom Da
rae

CN tue

 

« Any ideas to fix
them?
Do you have the basic

Ong we gt agnict
Chan - dynnt 4

 

Process

Improvement:

What ideas do you have
to Improve processes,
service, increase
revenue or decrease

Puyo (Het -

 

: recognize for doing great
= work? Who, What, Why

Is there anyone | should

j Olah ys MT tobe

renee Dadra ach wy btu wpa) % bona Vi
| Recognize: Kochksal Tat ults

 

 

_ Anything I Can Do:
, Is there anything { can do
for you right now?

| difference! ss

Thank you for making a

Afseuw fthdeu{'70

 

 

Follow Up:
Stoplight report and
action items (if any)

 

[Discusrecr, Lovie eot.

Atblr Adan, Wa naginn st
Fadi > Yeanndot? het

 

 

 

 

 

.
CHRISTUS Health, 2015 Kiam
Adapted from Studer Group 2005_

cp eanlr { inattthniyd Coby Deputuit \

Updated 11/29/2016

 

 

ect Wert] Lowrreof Pilates dase HET Math so

CHRISTUS 000247 - CONFIDENTIAL

 

 

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 66 of 69

Exhibit A.14
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 67 of 69

Coaching Document

Performance Challenge: Failure to meet pre-determined go live initiative

Event/ Area(s) of Concern:
Event: On 12/14/16, ED Pyxis machine’s for all 6 facilities within the Spohn Market were
scheduled to go live with these Pyxis machines becoming profiled,

Area (s) of Concern: Billy T Green failed to communicate to manager, Health Informatics Team,
and Spohn Market when the Pyxis machines were switched to profile and that only one facility
(SST) went live vs, all 6 facilities.

Management Expectations Going Forward:

In this department associates at times work independently for a common organization goal. It
is critical to the success of this department and organization that information/updates are
accurate when being delivered to manager/team. Accurate data allows for the manager/team
to make necessary changes/accommodations to ensure CHRISTUS deadlines are met. The
Health Informatics Team was portrayed within this go live with having poor communication to
the market and very unorganized, The other portion is that other Health Informatics team
members had to take on additional roles to communicate and assist the Spohn market facilities
with this initiative while a lead associate was not available/not responding to assist the market,

CHRISTUS 000068

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 68 of 69

Coaching Document

Performance Challenge: Failure to notify manager/associate in charge of tardiness

Event/ Area(s) of Concern: ;

Event: On 12/15/16, | was currently in Irving at a HI managers’ meeting, | was attempting to
communicate with Billy Green via Skype and he was showing offline for 17 hrs. | texted Billy
Green @1137 asking if he was at work, He responded with Well, almost...

Area (s) of Concern: Billy T Green failed to communicate to manager/associate In charge that
he would be tardy. He texted the manager and person in charge on Monday- Wednesday that
he was running late; however he failed to communicate on Thursday,

Management Expectations Going Forward:

In this department associates need to follow the Attendance Management Policy which has
been reviewed with team recently in September 2016 and December 2016. The policy was
personally reviewed with this associate in July 2016 and on another day in December 2016,

CHRISTUS 000069

 
Case 2:18-cv-00064 Document 41-1 Filed on 04/01/19 in TXSD Page 69 of 69

Coaching Document

Performance Challenge: Failure to notify manager of tardiness

Event/ Area(s) of Concern:

Event: On 12/16/16, | was attempting to communicate with Billy Green about his unauthorized
tardy occurrence when | noticed he was not at his desk or online via Skype, | sent him an email
and text at 1045 asking if he was planning to come into work today. He didn’t respond to email
or text message.

Area (s) of Concern: Billy T Green failed to communicate to manager that he would be tardy.
He texted the manager and person in charge on Monday- Wednesday that he was running late;
however, he failed to communicate on Thursday and Friday.

Management Expectations Going Forward:

In this department associates need to follow the Attendance Management Policy which has
been reviewed with team recently In September 2016 and December 2016, The policy was
personally reviewed with this associate in July 2016 and on another day in December 2016.

_CHRISTUS 000070

 
